DETAILED ACTION
Advisory Action
The proposed amendment filed on June 3, 2021 has been fully considered but will not be entered because they raise new issues that would require further consideration and/or search.
Response to Arguments
In page 6, fourth paragraph bridging to page 7, last paragraph of applicant’s remarks, applicant argues that the proposed amendment has overcome all objections and rejections under 35 U.S.C 112 (a) and (b).  
The argument has been fully considered but it is not persuasive toward the withdrawal of all objections and rejections because applicant’s argument with respect to claims 1-15 and 24-26 are moot since applicant has amended claims 1, 9, 13, and 15.  Claims 1, 9, 13, and 15 in the proposed amendment raise new issues that would require further consideration and/or search. For example, the phrases “adding a first fluorescent probe comprising N’,N’-dimethyl-N-[4-[(E)-(3-methyl-1,3-benzothiazol-2-ylidene)methyl]-1-phenylquinolin-1-ium-2-yl]-N-propylpropane-1,3-diamine, SEQ ID NO: 4, SEQ ID NO: 7, SEQ ID NO: 10, SEQ ID NO: 20, SEQ ID NO: 24, and/or SEQ ID NO: 27 to the real-time polymerase chain reaction system, the first fluorescent probe comprising a first moiety providing a fluorescent signal at a first wavelength and a first quencher capable of quenching the first moiety fluorescent signal, the first fluorescent probe being targeted to the first retrotransposon interspersed element” and “adding a second fluorescent probe comprising N’,N’-dimethyl-N-[4-[(E)-(3-methyl-1,3-benzothiazol-2-ylidene)methyl]-1-phenylquinolin-1-ium-2-yl]-N-propylpropane-1,3-diamine, SEQ ID NO: 4, SEQ ID NO: 7, SEQ ID NO: 10, SEQ ID NO: 20, SEQ ID NO: 24, and/or SEQ ID NO: 27 to the real-time polymerase chain reaction system, the second fluorescent probe comprising a second moiety 

2.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 8, 2021